                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           NO. 5:15-CR-62-H
                           NO. 5:15-CR-67-H
                           NO. 5:15-CR-68-H



UNITED STATES OF AMERICA,

        v.

DUKE ENERGY BUSINESS SERVICES
                                                         ORDER
LLC; DUKE ENERGY CAROLINAS,
LLC; and DUKE ENERGY
PROGRESS, INC.,
       Defendants.




        The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C.,    ("CAM") dated November 30, 2019, which was submitted to this

court on December 4, 2019.     This invoice covers services rendered

by the CAM for the time period of November 1, 2019 through November

26, 2019, and disbursements listed through November 30, 2019.           The

parties have informed the court they have no objections to the

invoice      submitted.   Therefore,   the    court,     having   carefully

reviewed the submissions, hereby approves the irivoice for fees in

the amount of $66,155.00, plus disbursements of $37,912.67 for a

total invoice of $104,067.67.      Defendants are directed to render

payment of $104,067.67     to BEVERIDGE   &   DIAMOND,    P.C.,   within 45
days of the electronic submission of this invoice on December 4,

2019.

                    ~J!
        This   /1   day of December 2019.




                               Senior United States District Judge

At Greenville, NC
#35




                                      2
